 Case 3:20-mc-00005-REP Document 31 Filed 03/18/20 Page 1 of 1 PageID# 968

                                                                       LL
                 IN THE UNITED STATES DISTRICT COURT                MAR I dim
                FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division                         u.s'districtcourt
                                                                     RICHMOND, VA     ^

IN RE:


     TWITTER, INC                        Misc. No. 3:20mc5




                                  ORDER


     Having    considered    Paragraph    (2)   of   General   Order    No.

2020 - 03 entered on March 16, 2020, it is hereby ORDERED that the

deadlines established in paragraph (1) of the March 16, 2020 ORDER

(EOF No. 29) entered herein remain in full force and effect.

     It is so ORDERED.




                                                /s/
                                  Robert E. Payne
                                  Senior United States District Judge



Richmond, Virginia
Date: March 18, 2020
